Exhibit 10.1

 



AMENDMENT NO. 2

TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
is dated as of June 21, 2018 (this “Amendment”), among P&F INDUSTRIES, INC., a
Delaware corporation (“P&F”), FLORIDA PNEUMATIC MANUFACTURING CORPORATION, a
Florida corporation (“Florida Pneumatic”), HY-TECH MACHINE, INC., a Delaware
corporation (“Hy-Tech” and together with P&F and Florida Pneumatic,
collectively, the “Borrowers” and each, a “Borrower”), JIFFY AIR TOOL, INC., a
Delaware corporation (“Jiffy”), ATSCO HOLDINGS CORP., a Delaware corporation
(“ATSCO”), BONANZA PROPERTIES CORP, a Delaware corporation (“Properties”),
CONTINENTAL TOOL GROUP, INC., a Delaware corporation (“Continental”),
COUNTRYWIDE HARDWARE, INC., a Delaware corporation (“Countrywide”), EMBASSY
INDUSTRIES, INC., a New York corporation (“Embassy”), GREEN MANUFACTURING, INC.,
a Delaware corporation (“Green”), PACIFIC STAIR PRODUCTS, INC., a Delaware
corporation (“Pacific”), WILP HOLDINGS, INC., a Delaware corporation (“WILP”),
EXHAUST TECHNOLOGIES, INC., a Delaware corporation, and WOODMARK INTERNATIONAL,
L.P., a Delaware limited partnership (“Woodmark”, and together with Jiffy,
ATSCO, Properties, Continental, Countrywide, Embassy, Green, Pacific and WILP,
collectively, “Guarantors” and each, a “Guarantor”) the financial institutions
party to this Amendment as lenders (collectively, “Lenders”), and CAPITAL ONE,
NATIONAL ASSOCIATION, a national banking association, as agent for the Lenders
(“Agent”)

 

RECITALS:

 

A.                 Borrowers, Guarantors, the lenders from time to time party
thereto (collectively, the “Lenders”) and Agent have entered into the Second
Amended and Restated Loan and Security Agreement dated as of April 5, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time
immediately prior to the effectiveness of this Amendment, the “Loan Agreement”).
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Loan Agreement.

 

B.                  Borrowers have requested that Agent and the Lenders amend
certain provisions of the Loan Agreement.

 

C.                  Subject to the terms and conditions set forth below, Agent
and the Lenders party hereto are willing to amend the Loan Agreement as set
forth herein.

 

In furtherance of the foregoing, the parties agree as follows:

 

Section 1.  AMENDMENTS. Subject to the covenants, terms and conditions set forth
herein and in reliance upon the representations and warranties set forth herein,
the definition of “Fixed Charges” in Section 1.1 of the Loan Agreement is hereby
deleted and the following definition is inserted in lieu thereof:

 

“Fixed Charges: the sum of interest expense (other than payment-in-kind),
principal payments made on Borrowed Money (other than prepayments of Revolver
Loans pursuant to Section 5.2 to the extent the Revolver Commitments are not
permanently reduced by a corresponding amount pursuant to Section 2.1.4 ) and
Distributions made; provided that, for the applicable Measurement Periods, Fixed
Charges shall be reduced by up to $750,000 in cash payments received by P&F in
the 2018 Fiscal Year from the exercise by officers and directors of options to
purchase P&F stock.”

 

The amendments to the Loan Agreement are limited to the extent specifically set
forth above and no other terms, covenants or provisions of the Loan Agreement
are intended to be affected hereby.

 



 

 

 



Section 2.  CONDITIONS PRECEDENT. The parties hereto agree that the amendments
set forth in Section 1 above shall not be effective until the satisfaction of
each of the following conditions precedent:

 

(a)       Documentation. Agent shall have received (i) a counterpart of this
Amendment, duly executed and delivered by Borrowers, Guarantors and all of the
Lenders then party to the Loan Agreement, and (ii) such other documents and
certificates as Agent or its counsel may reasonably request relating to the
organization, existence and good standing of Obligors, the authorization of this
Amendment and any other legal matters relating to any Obligor or the
transactions contemplated hereby.

 

(b)       Fees and Expenses. All fees and expenses of counsel to Agent estimated
to date shall have been paid in full (without prejudice to final settling of
accounts for such fees and expenses).

 

Section 3.   REPRESENTATIONS AND WARRANTIES.

 

(a)       In order to induce Agent and the Lenders to enter into this Amendment,
each Borrower represents and warrants to Agent and the Lenders as follows:

 

(i)       The representations and warranties made by such Borrower in Section 9
of the Loan Agreement are true and correct on and as of the date hereof, except
to the extent that such representations and warranties expressly relate to an
earlier date in which case such representations and warranties are true and
correct on and as of such earlier date.

 

(ii)       No Default or Event of Default has occurred and is continuing or will
exist after giving effect to this Amendment.

 

(b)       In order to induce Agent and the Lenders to enter into this Amendment,
each Borrower and each Guarantor represents and warrants to Agent and the
Lenders that (i) this Amendment has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation and (ii) the
execution, delivery and performance by each Borrower and each Guarantor of this
Amendment (w) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority or third party, except
for (A) such as have been obtained or made and are in full force and effect or
(B) the failure of which to obtain would not reasonably be expected to result in
a Material Adverse Effect, (x) do not and will not violate any Applicable Law or
the Organic Documents of such Borrower or such Guarantor, except to the extent
that such violation would not reasonably be expected to result in a Material
Adverse Effect, (y) do not and will not violate or result in a default under any
indenture or any other agreement, instrument or other evidence of Material
Indebtedness, except to the extent that such default would not reasonably be
expected to result in a Material Adverse Effect, and (z) do not and will not
result in the creation or imposition of any Lien on any asset of any Obligor,
except Liens created under the Loan Documents.

 



 

 

 



Section 4.  MISCELLANEOUS.

 

(a)       Ratification and Confirmation of Loan Documents. Each Borrower and
each Guarantor hereby consents, acknowledges and agrees to the amendments set
forth herein and hereby confirms and ratifies in all respects the Loan Documents
to which such Person is a party (including without limitation, with respect to
each Guarantor, the continuation of its payment and performance obligations
under the guaranties set forth in Section 15 of the Loan Agreement upon and
after the effectiveness of the amendments contemplated hereby and, with respect
to each Borrower and each Guarantor, the continuation and extension of the liens
granted under the Loan Agreement and Security Documents to secure the
Obligations). Except as expressly set forth herein, this Amendment (i) shall not
by implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, or Agent under the Loan Agreement
or any other Loan Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Without limiting the generality of the foregoing, the Security Documents
and all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the Obligors under the Loan Documents, in each
case, as amended by this Amendment. This Amendment shall for all purposes
constitute a Loan Document.

 

(b)       Fees and Expenses. Borrowers shall pay on demand all reasonable costs
and expenses of Agent in connection with the preparation, reproduction,
execution, and delivery of this Amendment and any other documents prepared in
connection herewith, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for Agent.

 

(c)       Headings. Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

(d)       Governing Law; Waiver of Jury Trial. This Amendment shall be governed
by and construed in accordance with the laws of the State of New York, and shall
be further subject to the provisions of Sections 14.13, 14.14 and 14.15 of the
Loan Agreement.

 

(e)       Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or electronic transmission (including .pdf file) shall be
effective as delivery of a manually executed counterpart hereof.

 

(f)       Notices. All communications and notices hereunder shall be given as
provided in the Loan Agreement as amended hereby.

 

            (g) Entire Agreement. This Amendment, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other. None of the terms or conditions of this Amendment may
be changed, modified, waived or canceled orally or otherwise except in a writing
signed by Agent for such purpose.

 



 

 

 



 

(h)       Enforceability; Severability. Should any one or more of the provisions
of this Amendment be determined to be illegal or unenforceable as to one or more
of the parties hereto, all other provisions nevertheless shall remain effective
and binding on the parties hereto. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction

 

(i)       Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each Borrower, each Guarantor, Agent, each Lender and their
respective successors and assigns (subject to Section 13 of the Loan Agreement).

 

(j)       Guarantor Acknowledgement. Each Guarantor hereby: (i) consents to this
Amendment and to the changes to the Loan Agreement to be effected by this
Amendment; (ii) acknowledges that this Amendment does not in any way modify,
limit, or release any of its obligations under the Loan Agreement; and (iii)
 acknowledges that its consent to any other modification to any Loan Document
will not be required as a result of the consent set forth in this Section 4
having been obtained, except to the extent, if any, required by the specific
terms of that Loan Document.

 

 

.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 



 

 

 



The following parties have caused this Amendment No. 1 to Second Amended and
Restated Loan and Security Agreement to be executed as of the date first written
above.

 

    BORROWERS:           P&F INDUSTRIES, INC.     FLORIDA PNEUMATIC
MANUFACTURING     CORPORATION     HY-TECH MACHINE, INC.                 By: /s/
Joseph A. Molino, Jr.          Name: Joseph A. Molino, Jr            Title: Vice
President                                        Attention:          
       Telecopy:                    

GUARANTORS: 

          ATSCO HOLDINGS CORP.     JIFFY AIR TOOL, INC.,     BONANZA PROPERTIES
CORP.,     CONTINENTAL TOOL GROUP, INC.     COUNTRYWIDE HARDWARE, INC.    
EMBASSY INDUSTRIES, INC.     GREEN MANUFACTURING, INC.     PACIFIC STAIR
PRODUCTS, INC.     EXHAUST TECHNOLOGIES, INC.     WILP HOLDINGS, INC.          
      By: /s/ Joseph A. Molino, Jr.       Name: Joseph A. Molino, Jr      
Title: Vice President                    Attention:                Telecopy:    
                WOODMARK INTERNATIONAL, L.P.               By: Countrywide
Hardware, Inc.               By: /s/ Joseph A. Molino, Jr.          Name: Joseph
A. Molino, Jr       Title: Vice President                          Attention:  
             Telecopy:    





 





 







 

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Signature Page



 

 





AGENT AND LENDERS:

 

CAPITAL ONE, NATIONAL ASSOCIATION, as

Agent and Lender



 

By: /s/ Julianne Low

Name: Julianne Low

Title: Senior Director

 

 

 

 

 

 

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Signature Page

 



 

